Gildersleeve, J.
This case was tried on November 2, 1905, and, as appears by an indorsement upon the summons, briefs were to be filed November 9, 1905. The respondent also concedes in his brief that the parties were given one week in which to file briéfs. Judgment was rendered upon November 20, 1905. As the time in which to render judgment began to run from the day for the submission of briefs, the judgment was rendered within the fourteen days prescribed by section 230 of the Municipal Court Act. A. M. Eisenberg Co. v. Janzlik, 92 N. Y. Supp. 247. The order vacating the judgment was, therefore, without authority, and must be reversed.
Davis and Clinch, JJ., concur.
Order reversed, with costs, and judgment reinstated.